DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/04/2021 has been entered.  Claims 1-2, 5, 10-12, and 14 have been amended; claim 9 has been canceled (claim 16 was canceled in a previous amendment); and no new claims have been added.  Claims 1-8 and 10-15 remain pending in the application. The rejection of claims 2 and 5 under 35 U.S.C. 112(d) are withdrawn based on Applicant’s amendments to those claims. 

Response to Arguments
On page 6 of Applicant’s remarks filed on 02/04/2021, Applicant refers to paragraphs [0048] and [0051] of Khoryaev in asserting that Khoryaev does not disclose or suggest SCI that comprises a first identifier (ID) of the first UE or a second ID of the second UE from the second UE.  In doing so, Applicant ignores the teachings of FIG. 4 which illustrates control signaling transmitted from the relay UE 420 (i.e. second UE) to remote UE 430 (i.e. first UE) and paragraph [0050] which teaches that the SCI includes the L1 identity of the remote UE (i.e. first ID of first UE) or L1 ID of relay UE (i.e. second ID of second UE)).  Applicant’s additional arguments regarding allowability of claims 1-8 and 10-15 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 11.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US PG Pub 2018/0146494 A1, hereinafter “Khoryaev”), in  view of Yu et al. (US PG Pub 2020/0236666 A1, hereinafter “Yu”).
	Regarding claim 1, Khoryaev teaches a method in which a first user equipment (UE) (FIG. 4 remote UE 430) transmits or receives sidelink data in a wireless communication system (¶ [0049] sidelink transmission or receptions at the remote UE), the method comprising: receiving from a base station or a second UE, at least one resource pool related to a sidelink (¶ [0071] In one configuration, the eNodeB can configure two sidelink resource pools - a first sidelink resource pool for . . . remote UE transmissions; ¶ [0073] In one example, control signaling communicated from the eNodeB can indicate transmission ; receiving sidelink control information (SCI) comprising a first identifier (ID) of the first UE or a second ID of the second UE from the second UE (FIG. 4 illustrating control signaling transmitted from relay UE 420 to remote UE 430; ¶ [0050] discloses that the SCI includes the L1 identity of the remote UE (i.e. first ID of first UE) or L1 ID of relay UE (i.e. second ID of second UE)); wherein the SCI further comprises a sidelink resource; (¶ [0027] In Type C, the relay UE can transmit D2D data to the remote UE (Process 1) and the relay UE can receive D2D data from the remote UE (Process 2); [0058] the Type C concurrency can be resolved directly between the relay UE 420 and the remote UE 430. . . The relay UE 420 can provide transmission parameters to the remote UE . . . [T]he relay UE 420 can indicate the transmission resources to the remote UE 430.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the transmission resources provided to the remote UE by the relay UE can be included in the SCI.  One would have been motivated to the include the resources in the SCI in order to minimize signaling between devices, thereby maximizing efficient use of resources which increases overall system throughput.); receiving the sidelink data from the second UE (FIG. 3A or 3B remote UE receiving data from relay UE) based on the SCI comprising the first ID and not comprising the second ID (¶ [0050] discloses that the SCI includes the L1 identity of the remote UE (i.e. first ID)); and transmitting the sidelink data to the second UE (FIG. 3A or 3C remote UE receiving data from relay UE) based on the sidelink resource ([0058] [T]he relay UE 420 can indicate the transmission resources to the remote UE 430) based on the SCI comprising the second ID and not comprising the first ID (¶ [0050] discloses that the SCI includes the L1 identity of the relay UE (i.e. second ID)).
	Khoryaev does not explicitly teach that the sidelink data received from the second UE is based on the sidelink resource; and wherein the sidelink resource is configured by the second UE.  
based on the sidelink resource (FIG. 3; ¶ [0044]  indicator of transmission-reception pattern for sidelink communications between the relay UE and remote UE transmitted in the SCI message; ¶ [0047] teaches that relay transmission subframes correspond to remote UE reception subframes and vice, versa.  Therefore, sidelink data received from the second UE/relay UE is based on the remote UE reception resource/relay UE transmission resource in the transmission-reception pattern included in the SCI message sent from the relay UE to the remote UE); and wherein the sidelink resource is configured by the second UE (¶ [0044] relay UE 210 determines (i.e. configures) the transmission-reception pattern 215 (i.e. sidelink resources) for sidelink communication between one or more remote UE(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khoryaev such that the remote UE/first UE receives data from the relay UE/second UE based on a resource indicated in the SCI as taught by Yu.  One would have been motivated to do so in order the remote UE and relay UE to successfully communicate with other, thereby increasing coverage of the remote UE which improves user experience. (Xu ¶ [0042])

Regarding claim 2, the combination of Khoryaev and Yu, specifically Khoryaev, teaches wherein the first ID comprises a destination ID of the first UE or a local ID of the first UE (¶ [0050] . . . L1 ID of the remote UE 430).

	Regarding claim 3, the combination of Khoryaev and Yu, specifically Khoryaev, teaches wherein the local ID of the first UE is used for uniquely identifying the first UE among the second UE and all UEs connected to the second UE (¶ [0050] . . . layer 1 (L1) identity 8-bit field, which is part of a larger ProSe L2 group identity. The L1 identity field is used to indicate for which UE the transmission is intended . . . {because the L1 identity indicates which UE in a group of UEs for which the transmission is intended, the L1 ID uniquely identifies the .

Regarding claim 5, the combination of Khoryaev and Yu, specifically Khoryaev, teaches wherein the second ID comprises a destination ID of the second UE or a local ID of the second UE (¶ [0050] . . . L1 of the relay UE 420).

	Regarding claim 8, the combination of Khoryaev and Yu, specifically Khoryaev, teaches wherein the first UE is a remote UE (FIG. 3A remote UE 114) in UE-network relay (¶ [0024]), and wherein the second UE is a relay UE (FIG. 3A relay UE 112) in the UE-network relay (¶ [0024]).

	Regarding claim 10, the combination of Khoryaev and Yu, specifically Khoryaev, teaches wherein the base station is an eNB of long- term evolution (LTE) (¶ [0002] In 3GPP radio access network (RAN) LTE systems, the node can be a combination of Evolved Universal Terrestrial Radio Access Network (E-UTRAN) Node Bs (also commonly denoted as evolved Node Bs, enhanced Node Bs, eNodeBs, or eNBs); FIG. 4 illustrating system including an eNodeB) or a gNB of new radio access technology (NR).

	Regarding claim 11, the claim is interpreted and rejected based on prior art for the same reason as set forth for claim 1, including a memory (FIG. 8 storage medium 812); a transceiver (FIG. 8 RF circuitry 806); and a processor (FIG. 2 application processor(s); ¶ [0081]) connected to the memory and the transceiver, all taught by Khoryaev.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 5.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, in view of Yu, and further in view of Xu et al. (US PG Pub 20190387446 A1, hereinafter “Xu”).
	Regarding claim 4, the combination of Khoryaev and Yu does not explicitly teach wherein the local ID of the first UE is allocated by a base station. 	
	In analogous art, Xu teaches wherein the local ID of the first UE is allocated by a base station (¶ [0274] . . . the base station allocates one local ID to the eRemote UE). 	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev and Yu for the base station to allocate a local ID of the first/remote UE as taught by Xu.  One would have been motivated to do so because a local ID has a shorter length and is easy to be carried in a message, thereby reducing overhead which maximize efficient use of system resources. (Xu ¶ [0271])

Claims 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, in view of Yu, and further in view of Adachi et al. (US PG Pub 2018/0048986 A1, hereinafter “Adachi”).
Regarding claim 6, the combination of Khoryaev and Yu does not explicitly teach wherein the local ID of the second UE is used for uniquely identifying the second UE among the second UE and all UEs connected to the second UE.
In analogous art, Adachi teaches wherein the local ID of the second UE is used for uniquely identifying the second UE among the second UE and all UEs connected to the second UE (¶¶ [0132], [0133] the eNB 200 transmits, to the UE 100-1 (i.e. relay UE), configuration information for establishing the bearer used in the UE-network relaying (ProSe UE-NW Relay Configuration). . . Examples of the configuration information include a dedicated temporary Identifier (radio network temporary identifier (RNTI)) allocated to the UE 100-1 serving as a relay node for the UE-network relaying; ¶ [0143] [T]the UE 100-1 transmits an identifier of the UE 100-1 serving as a relay UE. The identifier is used by the remote UE as a transmission destination ID (Destination ID). For example, the identifier may be at least any of . . . the aforementioned dedicated temporary Identifier (RNTI) allocated from the eNB 200. {The dedicated RNTI is interpreted as the local ID of the second/relay UE. It is a local ID used for uniquely identifying the second UE among all UEs including all UEs connected to the relay UE because it is an identifier that is dedicated to the second UE}).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev and Yu to uniquely identify the second UE as taught by Adachi.  One would have been motivated to do so in order to enable a relay UE to establish a bearer used in the UE-network relaying for a remote UE, thereby extending the communication range of the remote UE, and thus increasing throughput, of an out of coverage UE. (Adachi ¶ [0132])

Regarding claim 7, the combination of Khoryaev and Yu does not explicitly teach wherein the local ID of the second UE is allocated by a base station.
In analogous art, Adachi teaches wherein the local ID of the second UE is allocated by a base station (¶¶ [0132], [0133] and [0143] dedicated temporary Identifier (RNTI) allocated from the eNB 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khoryaev and Yu for the base station to allocate a local ID of the second UE as taught by Adachi.  One would have been motivated to do so in order to enable a relay UE to establish a bearer used in the UE-

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roy et al. (US PG Pub 2020/0196387 A1) – discloses method and devices associated with direct communications in a radio access network; and
Gulati et al. (US PG Pub 2018/0324882 A1) – discloses relaying in a device-to-device communication system.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413